Citation Nr: 0505304	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to January 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 20 percent rating 
for the disability on appeal. 

On his substantive appeal received in March 2003, the veteran 
formally claimed entitlement to service connection for a 
herniated disc as secondary to his service connected chronic 
low back strain.  The herniated disc issue is inextricably 
intertwined with the certified issue for an increased rating 
for low back strain.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
is an outstanding matter that must be addressed by the RO in 
the first instance.  Because that issue is not properly 
before the Board, it is referred to the RO for disposition as 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO should formally adjudicate the veteran's intertwined 
claim of entitlement to service connection for herniated 
disc.  The veteran should be informed in writing of the 
resulting decision and his associated appellate rights.  The 
issue is not on appeal until a formal rating action, receipt 
of a notice of disagreement, issuance of a Statement of the 
Case and the timely filing of a substantive appeal as to the 
issue.

The issue of entitlement to an increased rating for chronic 
low back strain is not yet ready for appellate review.  The 
Board notes that the criteria for evaluating this disorder 
were changed effective September 26, 2003.  See 68 Fed. Reg. 
51454- 51458 (Aug. 27, 2003).  The new rating criteria are 
now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  A review of the claims file indicates that the 
veteran has yet to be informed of the changed criteria, nor 
has an agency of original jurisdiction had an opportunity to 
evaluate the veteran's low back disability under these 
criteria.  See Disabled Am. Veterans v. Sec. of Veterans 
Affairs, 327 F.3d 1339, 1346-48 (Fed. Cir. 2003).  The Board 
is obliged to remand this issue so that such action can be 
completed.

To ensure that the VA has met its duty to ensure full 
compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  After undertaking any development 
deemed by the RO to be necessary, the RO 
should adjudicate the claim for 
entitlement to service connection for a 
herniated disc and readjudicate the 
veteran's claim for an increased 
evaluation for a lumbosacral strain, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  The RO 
should specifically consider both the old 
rating criteria at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, and 5295, 
and the new rating criteria at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (General 
Rating Formula) and the criteria for 
Intervertebral Disc Syndrome, if 
appropriate. 

2.   If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal.  The veteran should 
be informed in writing of the resulting 
decision and his associated appellate 
rights.  In this regard, the veteran 
should specifically be informed of the 
new rating criteria for lumbosacral 
strain at 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (General Rating Formula).  A 
reasonable period of time for a response 
should be afforded.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




